DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Acklin et al. (US 2003/0211708).
With respect to claim 16, Acklin et al. ‘708 shows and discloses an arrangement (Fig 1b, 1c) comprising at least two adapter elements (Fig 1b, 1c: at least two adapter elements 2 )  being suitable for connecting a component (Fig 1b, 1c: 11 a diode), to a heat sink (Fig 1b, 1c: 1 ceramic carrier cover with copper/heat sink; Section [029]), comprising a first metal layer (Fig 1b, 1c: 3 connecting pad/metal; Section [030-032] AuSn), which in a mounted state faces the (Fig 1b, 1c: 3 metal faces component 11 diode), and a second metal layer (Fig 1b, 1c: chip mounting 2 second metal layer; Section [06, 030-032] metal surfaces), which in the mounted state faces the heat sink (Fig 1b, 1c: 2 facing 1); the adapter elements being separable from a carrier by a predetermined breaking point characterized in that the adapter element or the adapter elements  have an electrically conductive contact to the carrier of the arrangement (Fig 1b, 1c: the adapter elements separable from a carrier 5 by a predetermined breaking point/weak point 6 and have an electrically conducive contact/via 1 to the carrier 5 for energizing the device).  The claim further requires an intermediate layer comprising ceramic arranged between the first metal layer and the second metal layer, wherein the first metal layer  and/or the second metal layer is thicker than 40 um.  Acklin et al. ‘708 did not explicitly state the above. However, Acklin et al. ‘708 did show and disclose an intermediate layer (4) arranged between the first metal (3) and second layer metal (2) layer, without teaching the intermediate layer as ceramic; and further disclose the use of AlN ceramic having copper coating on both sides, where the ceramic carrier have a thickness of 0.6mm and copper coating about 0.3mm (Fig 1b, 1c: 2, 3, 4 gold metallization layer; Section [040,042] 0.6mm= 600um, 0.3mm= 300um; therefore proportionally the first metal or the second metal layer is greater than 40um).  It has been held to be within one skill in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice; in this case, it is well-known to use metallization material and/or ceramic material as heat conductive used to remove heat from the laser device (11) (Section [001]).
Allowable Subject Matter
s 17-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17:
wherein for adapting the expansion coefficients the intermediate layer (13) is thinner than 400 um.
	Claim 18:
wherein a ratio between a cumulative thickness of a primary layer thickness of the first metal layer (11) and a primary layer thickness of the second metal layer (12) to a secondary layer thickness of the intermediate layer (13) has a value between 0.2 and 0.8.
	Claim 19:
wherein the electrically conductive contact (8) is configured in such a way that it breaks off when the predetermined breaking point is broken.
Claim 20: 
wherein the intermediate layer (13) can have an electrically conductive through-hole (15).
Claim 21:
Wherein at least one electrically conductive contact (8) extends between the carrier (5) and the adapter element (10).
Claim 23: 
Wherein the carrier (5) has a recess configured to avoid an accumulation of material when breaking along a predetermined breaking point (18). 
Claim 24: 

	Claim 25:
wherein the first metal layer (11) and/or the second metal layer (12) is thicker than 100 um, the intermediate layer (13) is thinner than 100 um, and a ratio between a cumulative thickness of a primary layer thickness of the first metal layer (11) and a primary layer thickness of the second metal layer (12) to a secondary layer thickness of the intermediate layer (13) has a value between 0.3 and 0.55.
	Claim 26: 
wherein the electrically conductive contact (8) crosses a predetermined breaking point (18) between the adapter elements (10) and the carrier (5).
	Claim 27:
wherein, in order to avoid an accumulation of material, when breaking along a predetermined breaking point (18), the carrier (5) has a recess in a form of a groove (26), on a side opposite the predetermined breaking point (18).
Claim 28:
Wherein the first metal layer (11) and/or the second metal layer (12) are bonded to the intermediate layer (13) by means of a DCB method or an active soldering method.

					COMMUNICATION
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention

Grove (US 8,340,144)  shows and discloses an arrangement (Fig 1) comprising at least two adapter elements (Fig 1: 90) being suitable for connecting a component (Fig 1: 80), to a heat sink (Fig 1: 20/60 conductive sheet), comprising a first metal layer (Fig 1: 70 anode electrode/metal), which in a mounted state faces the component, and a second metal layer (Fig 1: 10 cathode electrode/metal), which in the mounted state faces the heat sink (Fig 1: 20/60 conductive sheet), and an intermediate layer (Fig 1: intermediate layer/30 spacer) comprising ceramic arranged between the first metal layer and the second metal layer (Fig 1: 70 first metal 30 ceramic spacer, and 10 second metal)(Col 4: 10-30 in some embodiments the spacer is metal, or material having high thermal conductivity, or ceramic-like materials with good thermal conductivity).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828